

114 S1560 IS: To amend the Commodity Exchange Act to provide end-users with a reasonable amount of time to meet their margin requirements and to repeal certain indemnification requirements for regulatory authorities to obtain access to swap data required to be provided by swaps entities.
U.S. Senate
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1560IN THE SENATE OF THE UNITED STATESJune 11, 2015Mr. Roberts (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Commodity Exchange Act to provide end-users with a reasonable amount of time to meet
			 their margin requirements and to repeal certain indemnification
			 requirements for
			 regulatory authorities to obtain access to swap data required to be
			 provided by swaps entities.
	
		1.Futures commission merchant compliance
 (a)In generalSection 4d(a) of the Commodity Exchange Act (7 U.S.C. 6d(a)) is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;
 (2)by striking Sec. 4d and all that follows through It shall be unlawful and inserting the following:  4d.Dealing by unregistered futures commission merchants or introducing merchants prohibited (a)Registration requirements and duties (1)In generalIt shall be unlawful; and
 (3)by adding at the end the following:  (2)Residual interest requirementAny rules or regulations requiring a futures commission merchant to maintain a residual interest in accounts held for the benefit of customers in amounts at least sufficient to exceed the sum of all uncollected margin deficits of the customers shall provide that a futures commission merchant shall meet the residual interest requirement as of the end of each business day calculated as of the close of business on the previous business day..
				(b)Conforming amendments
 (1)Section 4d of the Commodity Exchange Act (7 U.S.C. 6d) is amended— (A)in subsection (b), by striking paragraph (2) of this section and inserting subsection (a)(1)(B); and
 (B)in subsection (h), by striking Notwithstanding subsection (a)(2) and inserting Notwithstanding subsection (a)(1)(B). (2)Section 15(c)(3)(C) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(c)(3)(C)) is amended by striking 4d(a)(2) and inserting 4d(a)(1)(B).
				2.Repeal of
			 indemnification requirements
			(a)Derivatives
 clearing organizationsSection 5b(k) of the Commodity Exchange Act (7 U.S.C. 7a–1(k)) is amended by striking paragraph (5) and inserting the following:
				
					(5)Confidentiality
 agreementBefore the Commission may share information with any entity described in paragraph (4), the Commission shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided.
					.
			(b)Swap data
 repositoriesSection 21 of the Commodity Exchange Act (7 U.S.C. 24a) is amended by striking subsection (d) and inserting the following:
				
					(d)Confidentiality
 agreementBefore the swap data repository may share information with any entity described in subsection (c)(7), the swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided.
					.
 (c)Conforming amendmentSection 13(n)(5) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(n)(5)) is amended by striking subparagraph (H) and inserting the following:
				
					(H)Confidentiality
 agreementBefore the security-based swap data repository may share information with any entity described in subparagraph (G), the security-based swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 24 relating to the information on security-based swap transactions that is provided.
					.
			(d)Effective
 dateThe amendments made by this section shall take effect as if enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 1376) on July 21, 2010.